DETAILED NON-FINAL OFFICE ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Comments
The drawings of March 9, 2020 are hereby accepted as FORMAL.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
On line 10 of independent claim 9, the recited, “additional spacecraft component used to produce a filtered navigation estimate” is indefinite and unclear in context in that it lacks clear antecedent in the specification.  Please see 37 CFR 1.75(d)(1).  The word, “component” in claim 9 is understood to mean hardware in that the specification 
Each of dependent claims 10-16 is unclear, at least, in that it depends from unclear, independent claim 9.

Double Patenting Rejections
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 9-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 10,584,969. Although the claims at issue are not identical, they are not patentably distinct from each other because the differences between the claims 9-16 of this application and claims 1-7 of the patent would have been obvious to one of ordinary skill-in-the-art.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

A person of ordinary skill-in-the-art would be a person having a degree in some form of engineering or in physics with several years of practical experience in the design and/or testing of navigational systems.
Lines 1-9 of independent claim 9 of this application are word-for-word the same as the text of claim 1 of U.S. Patent 10,584,969, hereinafter to be referred to as the patent; however, the final line (i.e., line 10) of claim 9 of this application is not present in this application.  The limitations of line 10 of claim 9 of this application are substantially-met by dependent claim 7 of the patent, except that the “position” in claim 7 of the patent is not “filtered” or an “estimate,” as in claim 9 of this application.  The “additional spacecraft component” on line 10 of claim 9 of this application is read on the “computer” in claim 7 of the patent.  It would have been obvious to one of ordinary skill-in-the-art that the navigational output of the “computer” in claim 7 of the patent (i.e., the “position”) could be “filtered” for the advantage of optimizing the computed signal, so as to make it of greater utility.  Further, it would have been obvious to one of ordinary skill-in-the-art that the calculated “position” in claim 7 of the patent could be an “estimate,” in that that calculated “position” would not be an exact calculation of “position” in that it has some measurement error, so that it would have been obvious to one of ordinary skill-in-the-art that the calculated “position” in claim 7 of the patent could be considered to be an “estimate.”  Alternatively and further, it would have been obvious to one of ordinary skill-in-the-art that the calculated “position” in claim 7 
The further limitations of dependent claim 10 of this application are met by those of dependent claim 2 of the patent in that the two are identical.
The further limitations of dependent claim 11 of this application are met by those of dependent claim 3 of the patent in that the two are identical.
The further limitations of dependent claim 12 of this application are met by those of dependent claim 4 of the patent in that the two are identical.
The further limitations of dependent claim 15 of this application are met by those of dependent claim 5 of the patent in that the two are identical.
The further limitations of dependent claim 16 of this application are met by those of dependent claim 6 of the patent in that the two are identical.
With respect to the further limitations of dependent claim 14, in that the patent uses a “spectrum,” it would have been obvious to one of ordinary skill-in-the-art that any suitable portion of the spectrum could be used, including the “X-ray” portion of the spectrum.
Next, as for the further limitations of dependent claim 15, in that the patent is directed to navigational calculations, it would have been obvious to one of ordinary skill-in-the-art to use an “atomic clock” for the advantage of optimizing the time base for the navigational calculations.

Prior Art Rejections
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, and 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Brace (‘868).
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
A person of ordinary skill-in-the-art would be a person having a degree in some form of engineering or in physics with several years of practical experience in the design and/or test of celestial navigation systems.
Looking first to independent claim 1, the first method step of “Observing the spectrum of an extrasolar planetary star system with at least one exoplanet by a star tracker enabled for Doppler radial velocity measurements” is substantially- met, at least, by the sensing of the spectrum of at least one star with the sensors in Brace (‘868), 
The second claim 1 method step of “transferring the spectrum observables via a data bus to a connected electronics assembly” is met, at least, by the transferring of sensed data via the “high speed data transfer bus 402,” as illustrated in Figure 4 of Brace (‘868), and noting, for example, column 4, lines 8-30 of Brace (‘868).  And, the final method step of claim 1 of “comparing the extrasolar planetary star system spectrum observables to an onboard extrasolar planetary star system reference database in the electronics assembly to calculate spacecraft location” is met by the comparing of the sensed data of the star or stars to the “star-chart database 628” in order to determine location, noting, for example, column 5, lines 8-27 of Brace (‘868).  In that each and every claimed method step in independent claim 1 is plainly disclosed in Brace (‘868) as modified above, independent claim 1 is obvious over Brace (‘868).
As for the further limitations of each of dependent claims 7 and 8, please see column 5, lines 20-30 of Brace (‘868), as well as the text of the “OUTPUTS” in Figure 4 of Brace (‘868).

The sensing of X-rays as claimed in dependent claim 5 is not specifically disclosed in Brace (‘868), but Brace (‘868) does disclose the sensing of “wavelength bands of electromagnetic radiation” including “but not limited to infrared, ultraviolet, visual, and radio wavelength bands,” noting column 3, lines 45-55 of Brace (‘868).  Also, the sensor 104 for “OTHER SPECTRUM” in Figure 4 of Brace (‘868) is noted.  In that Brace (‘868) discloses generally the sensing of electromagnetic waves in a variety of bands, it would have been obvious to one of ordinary skill-in-the-art that any desired electromagnetic wave band could be sensed in Brace (‘868), including the old and well-known X-ray band.
As for the further limitations of dependent claim 6, these are not specifically disclosed in Brace (‘868); however, Brace (‘868) does disclose the determination of velocity (e.g., see the “OUTPUTS” in Figure 4), and the producing of “navigation outputs 620” (e.g., see column 4, lines 60-65).  In that navigation generally involves the control of velocity, among other things, it would have been obvious to one of ordinary skill-in-

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Brace (‘868) in view of Wertz (‘346).
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
A person of ordinary skill-in-the-art would be a person having a degree in some form of engineering or in physics with several years of practical experience in the design and/or test of celestial navigation systems.
Brace (‘868) does not disclose the use of the old and well-known Kalman filter as claimed in dependent claim 3, but Brace (‘868) does disclose generally (e.g., column 5, line 58 through column 6, line 31) that various uses of programming and engineering may be used to implement the invention as disclosed.  Wertz (‘346) is in the same art as Brace (‘868), and Wertz (‘346) teaches the use of a plurality of navigational sensors, including star trackers, for input into a Kalman filter in a celestial navigation system for obtaining, “on a continuous basis, the theoretically most accurate estimate of spacecraft 
The further limitations of dependent claim 4 are met by the combination of Brace (‘868) in view of Wertz (‘346) as applied above to dependent claim 3.

Citation of Prior Art of General Interest
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hindman (‘969) is of general interest for being the patent issued from the parent application of this application.
Needelman et al (‘177) is of general interest for the disclosure of the use of start trackers with star catalogs.
Landecker et al (‘818) is of general interest for the disclosed star detection and the disclosed star onboard database, for example, see the drawing figure for both of these.
The remaining prior art that is cited herewith is of general interest for having been cited in the related applications 13/538,655; 14/624,232; and, 15/488,850.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNARR E GREGORY whose telephone number is (571)272-6972. The examiner can normally be reached on Mondays through Thursdays from 7:30 am to 5:30 pm eastern time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire, can be reached at telephone number 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/BERNARR E GREGORY/Primary Examiner, Art Unit 3648